Case 6:20-cr-00097-JCB-JDL Document 185 Filed 04/09/21 Page 1 of 1 PageID #: 458




                                  No. 6:20-cr-00097-8

                              United States of America
                                         v.
                             Christopher Dale Cromwell


                                       ORDER

                 This criminal action was referred to United States Magis-
             trate John D. Love for administration of a guilty plea under
             Federal Rule of Criminal Procedure 11. The magistrate judge
             conducted a hearing in the form and manner prescribed by
             Rule 11 and issued findings of fact and recommendation on
             guilty plea. Doc. 183. The magistrate judge recommended that
             the court accept defendant’s guilty plea and adjudge defend-
             ant guilty on count one of the indictment. Id. at 2. Defendant
             waived his right to object to the magistrate judge’s findings.
             Id.
                The court hereby accepts the findings of fact and recom-
             mendation on guilty plea of the United States Magistrate
             Judge. The court also accepts defendant’s plea but defers ac-
             ceptance of the plea agreement until after review of the
             presentence report.
                 In accordance with defendant’s guilty plea, the court finds
             defendant Christopher Dale Cromwell (8) guilty of count one
             of the indictment, charging a violation of 21 U.S.C. § 846 –
             Conspiracy to possess with the intent to distribute and distri-
             bution of a controlled substance (Methamphetamine).
                                     So ordered by the court on April 9, 2021.



                                                J. C AMPBELL B ARK ER
                                              United States District Judge
